 

Exhibit 10.1

 

WAIVER AND THIRD AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY agreement

 

This Waiver and Third Amendment to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 20th day of August, 2018 by
and among (a) SILICON VALLEY BANK, a California corporation (“Bank”), and (b)
(i) CANCER GENETICS, INC., a Delaware corporation (“Parent”), (ii) GENTRIS, LLC,
a Delaware limited liability company (“Delaware Subsidiary”), (iii) VIVOPHARM,
LLC, a Delaware limited liability company (“Vivo”), and (iv) RDDT A VIVOPHARM
COMPANY PTY LTD, a company incorporated under the laws of Australia (“Australian
Borrower”, and together with Parent, Delaware Subsidiary, and Vivo, jointly and
severally, individually and collectively, “Borrower”).

 

Recitals

 

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of March 22, 2017, as amended by that certain
Waiver and First Amendment to Amended and Restated Loan and Security Agreement
dated as of May 14, 2018, between Borrower and Bank, and as further amended by
that certain Joinder and Second Amendment to Amended and Restated Loan and
Security Agreement dated as of June 21, 2018, between Borrower and Bank (the
“Second Amendment”) (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

 

B. Bank has extended credit to Existing Borrower for the purposes permitted in
the Loan Agreement.

 

C. Borrower has requested that Bank amend the Loan Agreement to (i) waive the
Stated Defaults (as defined herein) and (ii) make certain other revisions to the
Loan Agreement as more fully set forth herein.

 

D. In reliance upon the representations and warranties set forth below, Bank has
agreed to so amend certain provisions of the Loan Agreement, but only to the
extent provided in this Amendment, and only in accordance with the terms and
subject to the conditions set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

 

2. Amendments to Loan Agreement.

 

2.1 Section 6.17 (Transaction Event). The Loan Agreement is amended by inserting
the following new provision to appear as Section 6.17 thereof:

 

   

 

 

“6.17 Transaction Event. On or before August 31, 2018, provide Bank with
evidence in a form and substance acceptable to Bank in all respects that the
Transaction Event has occurred.”

 

2.2 Section 13 (Definitions). The Loan Agreement shall be amended by inserting
the following new definition to appear alphabetically in Section 13.1 thereof:

 

““Transaction Event” means written confirmation by Bank that Borrower and an
unrelated third party have executed and delivered, on or prior to August 31,
2018, a binding and enforceable agreement with respect to a merger or other
business combination transaction between Borrower and such third party, which
third party shall be satisfactory to Bank in its sole and absolute discretion
and which binding and enforceable agreement shall be in form and substance
(including, without limitation, as to the structure of such merger or other
business combination transaction described in or contemplated under such
agreement) satisfactory to Bank in its sole and absolute discretion.”

 

3. Limitation of Amendments.

 

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

 

4. Discretionary Advances. Notwithstanding anything to the contrary contained in
Section 2.2(a) of the Loan Agreement or otherwise contained in the Loan
Agreement or the other Loan Documents, Borrower hereby confirms, acknowledges
and agrees, that in consideration for Bank’s agreements hereunder, Bank shall
have no obligation to make any Advances pursuant to Section 2.2(a) of the Loan
Agreement, and any Advances made under Section 2.2(a) shall be made on a case by
case basis in Bank’s sole and absolute discretion. In addition to the foregoing,
Borrower hereby confirms, acknowledges and agrees, that in consideration for
Bank’s agreements hereunder, from and after the date of this Amendment, (a) the
outstanding balance of Advances made under the Revolving Line shall not exceed
Three Million Dollars ($3,000,000.00) in the aggregate at any time, and (b) Bank
shall have no obligation to make, and Borrower shall have no right to request,
any Advance if after giving effect to such Advance the aggregate balance of
Advances made under the Revolving Line would exceed Three Million Dollars
($3,000,000.00).

 

 2 

 

 

5. Waiver. Bank hereby waives (a) Borrower’s existing defaults under the Loan
Agreement by virtue of Borrower’s failure to comply with (i) the Adjusted EBITDA
covenant set forth in Section 6.9(a) thereof as of the months ended May 31, 2018
and June 30, 2018 (collectively, the “Adjusted EBITDA Defaults”), (ii) the
Equity Event affirmative covenant set forth in Section 6.15(b) thereof as of
June 30, 2018 (the “Equity Event Default”), and (iii) the minimum Liquidity
covenant sent forth in Section 6.9(c) thereof as of the months ended May 31,
2018 and June 30, 2018 (collectively, the “Minimum Liquidity Defaults”; the
Adjusted EBITDA Defaults, the Equity Event Default, and the Minimum Liquidity
Defaults are, collectively, the “Existing Defaults”) and (b) Borrower’s
anticipated defaults under the Loan Agreement by virtue of Borrower’s failure to
comply with (i) the Adjusted EBITDA covenant set forth in Section 6.9(a) of
thereof for the months ended July 31, 2018 and August 31, 2018 (collectively,
the “Anticipated Adjusted EBITDA Defaults”) and (ii) the minimum Liquidity
covenant set forth in Section 6.9(c) thereof as of the months ended July 31,
2018 and August 31, 2018 (collectively, the “Anticipated Minimum Liquidity
Defaults”; the Anticipated Adjusted EBITDA Defaults and the Anticipated Minimum
Liquidity Defaults are, collectively, the “Anticipated Defaults”) (the Existing
Defaults and Anticipated Defaults are, collectively, the “Stated Defaults”).
Bank’s waiver of Borrower’s compliance of the Stated Defaults (other than the
Equity Event Default) shall apply only to the foregoing specific periods.
Borrower hereby acknowledges and agrees that except as specifically provided
herein, nothing in this Section 4 or anywhere in this Amendment shall be deemed
or otherwise construed as a waiver by Bank of any of its rights and remedies
pursuant to the Loan Documents, applicable law or otherwise.

 

6. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

 

6.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

 

6.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

6.3 The organizational documents of (i) Parent and Delaware Subsidiary delivered
to Bank on the Effective Date and (ii) Vivo and Australian Borrower delivered to
Bank on the 2018 Amendment Date remain true, accurate and complete and have not
been amended, supplemented or restated and are and continue to be in full force
and effect;

 

6.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

6.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

 

 3 

 

 

6.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

 

6.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

7. Ratification of Intellectual Property Security Agreements. Parent hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Intellectual Property Security Agreement dated as of March 22, 2017
between Parent and Bank, as amended by that certain First Amendment to
Intellectual Property Security Agreement dated as of June 16, 2017 (as amended,
the “Parent IP Security Agreement”), and acknowledges, confirms and agrees that
the Parent IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Parent IP Security
Agreement, and (b) shall remain in full force and effect. Delaware Subsidiary
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 16, 2017 between Delaware Subsidiary and Bank (the “Delaware Subsidiary IP
Security Agreement”), and acknowledges, confirms and agrees that the Delaware
Subsidiary IP Security Agreement (a) contains an accurate and complete listing
of all Intellectual Property Collateral, as defined in the Delaware Subsidiary
IP Security Agreement, and (b) shall remain in full force and effect. Vivo
hereby ratifies, confirms and reaffirms, all and singular, the terms and
conditions of a certain Intellectual Property Security Agreement dated as of
June 21, 2018 between Vivo and Bank (the “Vivo IP Security Agreement”), and
acknowledges, confirms and agrees that the Vivo IP Security Agreement (a)
contains an accurate and complete listing of all Intellectual Property
Collateral, as defined in the Vivo IP Security Agreement, and (b) shall remain
in full force and effect. Australian Borrower hereby ratifies, confirms and
reaffirms, all and singular, the terms and conditions of a certain Intellectual
Property Security Agreement dated as of June 21, 2018 between Australian
Borrower and Bank (the “Australian Borrower IP Security Agreement”), and
acknowledges, confirms and agrees that the Australian Borrower IP Security
Agreement (a) contains an accurate and complete listing of all Intellectual
Property Collateral, as defined in the Australian Borrower IP Security
Agreement, and (b) shall remain in full force and effect.

 

 4 

 

 

8. Ratification of Perfection Certificates. Parent hereby ratifies, confirms and
reaffirms, all and singular, the terms and disclosures contained in the
Perfection Certificate dated as of March 22, 2017, as amended in connection with
the Second Amendment, delivered by Parent to Bank (the “Parent Perfection
Certificate”), and acknowledges, confirms and agrees the disclosures and
information Parent provided to Bank in said Parent Perfection Certificate have
not changed, as of the date hereof. Delaware Subsidiary hereby ratifies,
confirms and reaffirms, all and singular, the terms and disclosures contained in
the Perfection Certificate dated as of March 22, 2017, as amended in connection
with the Second Amendment, delivered by Delaware Subsidiary to Bank (the
“Delaware Subsidiary Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Delaware Subsidiary provided to Bank in
said Delaware Subsidiary Perfection Certificate have not changed, as of the date
hereof. Vivo hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in the Perfection Certificate dated as of June
21, 2018, delivered by Vivo to Bank (the “Vivo Perfection Certificate”), and
acknowledges, confirms and agrees the disclosures and information Vivo provided
to Bank in said Vivo Perfection Certificate have not changed, as of the date
hereof. Australian Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in the Perfection Certificate
dated as of June 21, 2018, delivered by Australian Borrower to Bank (the
“Australian Borrower Perfection Certificate”), and acknowledges, confirms and
agrees the disclosures and information Australian Borrower provided to Bank in
said Australian Borrower Perfection Certificate have not changed, as of the date
hereof.

 

9. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

 

10. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

11. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and (b)
Borrower’s payment to Bank of (i) a fully earned, non-refundable waiver fee in
an amount equal to Twenty-Five Thousand Dollars ($25,000.00) and (ii) Bank’s
legal fees and expenses incurred in connection with this Amendment.

 

[Signature page follows.]

 

 5 

 

 

In Witness Whereof, this Amendment and all documents executed in connection
therewith, or relating thereto, have been negotiated, prepared and deemed to be
executed by Borrower in the United States of America. In addition, the parties
hereto have caused this Amendment to be duly executed and delivered as of the
date first written above.

 

BANK         SILICON VALLEY BANK         By: /s/ Nathan Meaux   Name: Nathan
Meaux   Title: Vice President  

 

BORROWER         CANCER GENETICS, INC.         By: /s/ John A. Roberts   Name:
John A. Roberts   Title: Chief Executive Officer         GENTRIS, LLC        
By: /s/ John A. Roberts   Name: John A. Roberts   Title: Chief Executive Officer
        VIVOPHARM, LLC         By: /s/ John A. Roberts   Name: John A. Roberts  
Title: Chief Executive Officer  

 

   

 

 

Executed by RDDT A VIVOPHARM COMPANY PTY LTD in accordance with Section 127 of
the Corporations Act 2001           /s/ John A. Roberts   /s/ Ralf Brandt
Signature of director  

Signature of director/company secretary

(Please delete as applicable)

      John A. Roberts   Ralf Brandt Name of director (print)   Name of
director/company secretary (print)

 



   

 

 

